NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 1, 2015* 
                                  Decided June 5, 2015 
                                              
                                          Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 15‐1054 
 
LEONARD FUQUA,                         Appeal from the United States District 
         Plaintiff‐Appellant,          Court for the Northern District of 
                                       Illinois, Eastern Division. 
         v.                             
                                       No. 14 C 2484 
UNITED STATES POSTAL SERVICE,           
et al.,                                Charles R. Norgle, 
         Defendants‐Appellees.         Judge. 
 
                                O R D E R 

        Leonard Fuqua, a former employee of the United States Postal Service, appeals 
the jurisdictional dismissal of his suit charging USPS with emotional distress related to 
his firing. We vacate and remand. 
 
        Fuqua was employed as a mail handler at the Postal Service’s O’Hare Airport Air 
Mail Center. In 2010 the Postal Service decided to downsize the O’Hare Center, and 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1054                                                                            Page 2 
 
Fuqua was forced to transfer. He was asked to bid for placement at a number of other 
duty stations, but none was within 30 miles of his home in suburban Chicago. 
Eventually he was assigned to a mail center in Kansas City. He refused to show up to 
work in Kansas City and was fired. 
 
        Fuqua then filed an administrative claim with the Postal Service under the 
Federal Tort Claims Act, 28 U.S.C. §§ 2671–80, asserting both negligent and intentional 
infliction of emotional distress related to his termination. His claim was denied with the 
explanation that his exclusive recourse was to the Federal Employees’ Compensation 
Act, 5 U.S.C. §§ 8101–52, a federal law administered exclusively by the Department of 
Labor that establishes a compensation scheme for federal workers to redress 
work‐related injuries. Soon thereafter Fuqua wrote to the Department of Labor, 
apparently inquiring about his eligibility for compensation under the FECA. A Labor 
Department employee responded that it was unclear, based solely on Fuqua’s letter, 
whether he would be entitled to any compensation, but invited him to submit an 
administrative claim under the FECA. 
 
        Fuqua instead brought this suit against the Postal Service under the FTCA, 
reprising his claims of negligent and intentional infliction of emotional distress. On the 
defendants’ motion, the district court dismissed the suit for lack of subject‐matter 
jurisdiction. The court traced his claim of emotional distress to his time working as a 
mail handler and “leading up to his termination,” and concluded that it lacked 
jurisdiction to consider a claim relating to a federal employee’s workplace injuries. 
Fuqua’s sole remedy, the court added, was the administrative process established by 
the FECA, over which the Secretary of Labor is the final adjudicator. See 5 U.S.C. 
§ 8128(b). 
 
        On appeal Fuqua argues that the FECA is inapplicable to his claim because his 
injuries were not suffered on the job, but instead stemmed from the stress of his 
termination. Because the FECA applies only to injuries suffered on the job, he says, he 
may proceed under the FTCA. The government, rather than endorsing the district 
court’s conclusion, counters that it is unclear whether Fuqua’s injuries are covered by 
the FECA, and that because “a substantial question of coverage” exists this suit cannot 
proceed. 
 
        The FECA generally provides the only avenue for federal employees to seek 
compensation from the government for workplace injuries. See 5 U.S.C. § 8116(c); 
Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 193–94 (1983). The Secretary of 
No. 15‐1054                                                                             Page 3 
 
Labor has the final say over whether a particular injury is compensable under the 
FECA, and the federal courts are barred from reviewing that decision. See 5 U.S.C. 
§ 8128(b); 8145. Moreover, if a given injury is covered by the FECA, then a plaintiff may 
not state a claim under the FTCA based upon that injury. See Mathirampuzha v. Potter, 
548 F.3d 70, 81 (2d Cir. 2008); Spinelli v. Goss, 446 F.3d 159, 161 (D.C. Cir. 2006). When it 
is unclear whether the FECA covers a particular injury, federal courts defer to the 
Secretary of Labor, staying litigation until the Secretary makes a final determination 
regarding coverage. See, e.g., Mathriampuzha, 548 F.3d at 85; Gill v. United States, 471 F.3d 
204, 208–09 (1st Cir. 2006); Tippetts v. United States, 308 F.3d 1091, 1095 (10th Cir. 2002); 
Noble v. United States, 216 F.3d 1229, 1235 (11th Cir. 2000); White v. United States, 143 F.3d 
232, 237–38 (5th Cir. 1998); Figueroa v. United States, 9 F.3d 1405, 1408 (9th Cir. 1993).   
        
       The government argues that we should adopt this course of action in this case, 
and we agree. Because Fuqua has submitted evidence that the Department of Labor may 
find his injuries compensable, the administrative scheme established under the FECA 
should be allowed to run its course and ascertain coverage before litigation proceeds in 
federal court. 
        
       The judgment is VACATED, and the case is REMANDED with instructions to 
stay the case pending resolution of an administrative claim under the FECA.